Citation Nr: 1607992	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  12-21 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Sean McMann, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.  In April 2015, he testified during a Board hearing in New York, New York before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  


FINDINGS OF FACT

1.  PTSD is manifested by subjective complaints of, among other things, depression, irritability, social isolation, anxiety, and sleep disturbances; objective findings include severe physiological reactivity at trauma reminders, severe avoidance of military-related thoughts, diminished interest in pleasurable activities, severe detachment from others, and severe anger and irritability.

2.  The Veteran's service-connected PTSD renders him unemployable.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no more, for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

DC 9411 specifically addresses PTSD; however, all psychiatric disabilities are evaluated under a General Rating Formula for Mental Disorders.  Under the General Rating Formula, the Veteran's current 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)).  

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014. 

VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule did not apply to claims that had been certified for appeal to the Board or were pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in September 2012, and therefore the claim is governed by DSM-IV.  Regardless, the amended regulations made no change to the symptomatology assigned to each of the ratings provided for in the General Rating Formula for Mental Disorders.  

The Board notes, however, that the use of the GAF scale has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (2013).  In this case, however, DSM-IV was in use during portions of the appeal period when relevant medical entries of record were made.  Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

Although the Veteran's symptoms have been variable, considering the symptoms most favorable to a higher rating, a 70 percent rating is warranted.  Specifically, in May 2008, he was noted to be homelessness, depressed, anxious, having trouble concentrating, nightmares, and had vague suicidal ideation without intent.  He was assigned a GAF score of 45.  A physician noted a positive PTSD screen and fleeting suicidal thoughts.  A July 2008 VA examiner diagnosed PTSD and assigned a GAF of 53.  In an October 2009 VA examination, his main complaint was insomnia.  In a December 2009 VA examination, he reported increased depression, increased irritability, and occasional impulse control problems.

In October 2010, the Veteran was hospitalized for the treatment of PTSD with symptoms of sleep disturbance with nightmares, chronic depression, chronic anxiety, survivor's guilt, hypervigilance (but not paranoia), irritability, recurrent memories, social withdrawal and isolation, and exaggerated startle response.  He remained hospitalized until December 2010 with a discharge GAF score of 39.  In April 2011, he left his part-time job due to warnings regarding his tardiness and absences caused by his PTSD.

The Veteran's symptoms appeared to stabilize a bit until2014.  In a September 2014 letter, his VA social worker reported that he treated the Veteran for PTSD.  The social worker reported an increase in intrusive memories, anxiety, avoidance, self-blame, irritability, angry outbursts, hypervigilance, startling, and disruptive sleep patterns.  The social worker concluded that the Veteran was unable to work due to his PTSD experiences. 

In another September 2014 letter, the Veteran's VA treating psychologist reported that he attended a weekly PTSD support group.  His findings included moderate-severe PTSD symptoms, including severe physiological reactivity at trauma reminders, severe avoidance of military-related thoughts, moderate-severe avoidance of crowds or military reminders, diminished interest in pleasurable activities, severe detachment/estrangement from others, insomnia, severe anger and irritability, moderate-severe difficulties with concentration, and moderate-severe hypervigilance.  The psychologist opined that the Veteran would have a very difficult time adjusting to the demands of the workplace due to his problems with anger and irritability, as well as his chronic and severe insomnia and avoidance of anxiety producing situations.

Based on the above, a 70 percent rating is warranted.  Such an evaluation is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood.  While various clinical records note that symptoms are not so severe, the Board has placed greater weight on the treating psychologist and social worker, which characterized the PTSD symptoms as severe.  These opinions are more probative as they are based on continued treatment of the Veteran as opposed to single interviews.  

Furthermore, although assigned GAF scores indicate that the Veteran has had periods of relatively mild symptoms; these periods are offset by periods of more severe symptoms, at one point requiring extended hospitalization.  Although he is already in receipt of a temporary 100 percent rating during his hospitalization, the acute symptoms of his hospital stay reflect on the severity of his broader chronic condition. Therefore, a 70 percent rating is warranted.

Notwithstanding the above, a rating in excess of 70 percent is not warranted.  A higher evaluation of 100 percent is warranted for total occupational and social impairment.  The evidence weighs against such a finding.  While there is evidence that the Veteran tends to self-isolate, he consistently reports maintaining friendships and occasional sociability.  While his VA treating psychologist and social worker agree that he is unable to work, they both report that he is functioning in both individual and group therapeutic settings.  Despite his symptoms, the Veteran's impaired function is not total.  For these reasons, a rating in excess of 70 percent.

The Board has considered whether referral for extraschedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as physiological reactivity at trauma reminders, avoidance of military-related thoughts, avoidance of crowds or military reminders, diminished interest in pleasurable activities, insomnia, anger and irritability, detachment/estrangement from others, difficulties with concentration, and hypervigilance, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as panic or depression affecting the ability to function, impaired impulse control, difficulty in adapting to stressful circumstances (including work or a work like setting), unprovoked irritability, chronic sleep impairment, disturbances of motivation, and inability to establish and maintain effective relationships.  Mauerhan, 16 Vet. App. at 443.  

In view of the circumstances, the Board finds that the rating schedule is adequate, and referral for extraschedular consideration is not warranted under the circumstances of this case.  The Board notes that consideration of the collective and combined effect of all service-connected disabilities is inapplicable, as PTSD is the Veteran's only service-connected disability.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.

TDIU

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation is "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It is also "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). A veteran is totally disabled if his service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).

Even if a veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran's PTSD is his only service-connected disability.  As the Board awards a 70 percent rating for PTSD in this decision, he meets the schedular requirements for eligibility for TDIU.  

Next, the evidence supports a finding that the Veteran is unemployable due to his service-connected PTSD.  Specifically, as noted above, in a September 2014 letter, his social worker concluded that he was unable to work due to his PTSD experiences.  Also, in September 2014, his treating psychologist opined that the Veteran would have a very difficult time adjusting to the demands of the workplace due to his problems with anger and irritability, as well as his chronic and severe insomnia and avoidance of anxiety producing situations.

The Board finds that the evidence weighs in favor of a finding that the Veteran's PTSD has rendered him unemployable/unable to secure and follow a substantially gainful occupation.  While VA examiners have concluded that PTSD is not so severe as to keep the Veteran from working, the Board places more probative value on the opinions of his treating social worker and psychologist, both of whom determined that PTSD rendered him unfit for work.  

The Veteran further reports that his VA inpatient treatment providers advised him to quit his part time employment due to his PTSD symptoms, to say nothing of his capability for full-time employment.  Furthermore, while the December 2009 examination report suggests that the Veteran was able to work but did not wish to, this opinion does not take into account the fact that disturbance of motivation is explicitly listed in the rating criteria for PTSD.  For these reasons, the evidence is at least in equipoise that PTSD has rendered the Veteran unemployable/unable to secure and follow a substantially gainful occupation.  Therefore, a TDIU is granted.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated July 2008 and December 2009.  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and relevant VA medical records have been obtained.  

The Veteran was provided VA examinations for PTSD in July 2008 and October 2009 and to assess employability in December 2009 and April 2011.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A 70 percent rating, but no more, for an acquired psychiatric disorder, to include PTSD, is granted, subject to the laws and regulations governing the payment of VA benefits.

A TDIU is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


